Citation Nr: 1436553	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-45 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left leg disorder.

3.  Whether an August 16, 1972, rating decision, which denied a claim of service connection for hallux valgus with bilateral bunions, was the product of clear and unmistakable error (CUE).

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hallux valgus with bilateral bunions and pes planus.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a disorder of the left leg, to include degenerative joint disease of the left hip.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for epididymitis (claimed as an enlarged testicle).


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to May 1972, including in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for hallux valgus with bilateral bunions and pes planus, hepatitis C, and for a left leg disorder.  The RO also denied the Veteran's claims of service connection for a low back disorder (which was characterized as a chronic back condition claimed as back pain) and for epididymitis (claimed as an enlarged testicle).  The Veteran disagreed with the decision in July 2008.  He perfected a timely appeal in November 2009 and requested a Travel Board hearing, which was held before the undersigned Veterans Law Judge at the RO in February 2013.  A copy of the hearing transcript has been added to the claims file.

The issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for hallux valgus with bilateral bunions and pes planus, hepatitis C, and for a left leg disorder are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In March 2012, the Veteran, through his attorney, filed a motion to reverse or revise, on the basis of CUE, an August 16, 1972, rating decision, which denied a claim of service connection for hallux valgus with bilateral bunions.

The issues of whether an August 16, 1972, rating decision, which denied a claim of service connection for hallux valgus with bilateral bunions, was the product of CUE; whether new and material evidence has been received to reopen a previously denied claim of service connection for hallux valgus with bilateral bunions and pes planus; and entitlement to service connection for hepatitis C, a left leg disorder, a low back disorder, and for epididymitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.






FINDINGS OF FACT

1.  In a rating decision dated on March 28, 1973, the RO denied the Veteran's claim of service connection for hepatitis C; this decision was not appealed and became final.

2.  The evidence received since the March 1973 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C.

3.  In a rating decision dated on September 27, 1979, the RO denied the Veteran's claim of service connection for a left leg disorder; this decision was not appealed and became final.

4.  The evidence received since the September 1979 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left leg disorder.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision, which denied the Veteran's claim of service connection for hepatitis C, is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the March 1973 rating decision in support of the claim of service connection for hepatitis C is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The September 1979 rating decision, which denied the Veteran's claim of service connection for a left leg disorder, is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  Evidence received since the September 1979 rating decision in support of the claim of service connection for a left leg disorder is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107 and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the requests to reopen the claim of service connection for hepatitis C, and for a left leg disorder, which is not prejudicial to him, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including whether new and material evidence had been received to reopen a previously denied service connection claim for a left leg disorder.  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The attorney specifically asked the Veteran about the new evidence which had been submitted in support of his request to reopen the previously denied claim. 

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's attorney and the VLJ asked questions to draw out the newly submitted evidence in support of the Veteran's request to reopen the previously denied claim, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

New and Material Evidence

In March 1973, the RO denied, in pertinent part, the Veteran's claim of service connection for hepatitis C (which was characterized as acute infectious hepatitis).  In September 1979, the RO denied, in pertinent part, the Veteran's claim of service connection for a left leg disorder.  The Veteran did not initiate an appeal of either the March 1973 or September 1979 rating decisions and they became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d) (defining a finally adjudicated claim), 20.302, 20.1103 (2013).  The Veteran also did not submit any statements relevant to the claims of service connection for hepatitis C or a left leg disorder within 1 year of the March 1973 or October 1979 rating decisions, respectively, which would render either decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  The exception to the rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review of the former disposition.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2007, the Veteran filed an application to reopen his previously denied service connection claims for hepatitis C and for a left leg disorder.  See VA Form 21-526, dated September 2007 (dated stamped as received by the RO on September 28, 2007).

With respect to the Veteran's application to reopen a claim of service connection for hepatitis C, the evidence before VA at the time of the prior final RO decision in March 1973 consisted of his service treatment records, a VA examination report dated in July 1972, a VA hospital summary (VA Form 10-1000) dated in October 1972, and the Veteran's lay statements.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for hepatitis C and the October 1972 VA hospital summary "shows treatment for episode of acute infectious hepatitis."  The RO also noted that the July 1972 VA examination contained no evidence of hepatitis.  The RO concluded that the hepatitis infection treated during the Veteran's October 1972 VA hospitalization "appeared too remote from [the] normal incubation period for [the] disease to have had its inception in service."  Thus, the claim was denied.

With respect to the Veteran's application to reopen a claim of service connection for a left leg disorder, the evidence before VA at the time of the prior final RO decision in September 1979 consisted of his service treatment records, VA inpatient and outpatient treatment records, and the Veteran's lay statements.  The RO found that the record contained no evidence documenting complaints of or treatment for a left leg disorder, other than treatment for a left foot contusion in March 1973, after the Veteran was discharged from active service, "when a piece of steel fell on [the Veteran's] left foot."  Thus, the claim was denied.

The newly received evidence includes additional VA and private treatment records, the Veteran's lay statements, and his Board hearing testimony.  (The Board notes parenthetically that the Veteran also submitted duplicative copies of certain of his service treatment records and service personnel records since the most recent final denial of his service connection claims for hepatitis C and for a left leg disorder.  Because this information is duplicative of information previously considered by VA, it will not be discussed further.)  On VA outpatient treatment entry in August 2007, it was noted that the Veteran was establishing care with VA.  The Veteran had been released in July 2007 from state prison "after 4 years of incarceration."  He denied any recent or acute injury.  A history of hepatitis C diagnosed in 1988 was noted.  The Veteran denied any intravenous drug abuse or illicit drug abuse.  Physical examination showed no edema in the extremities.  The assessment included hepatitis C with minimally elevated liver function tests.

In September 2007, the Veteran's complaints included chronic hepatitis and "more problem[s]" with pain on his left great big toe for "awhile" but no swelling or injury.  A history of intravenous drug use in 1967 and hepatitis C diagnosed in 1972 was noted.  The impressions included chronic hepatitis and "leg pain likely muscular."  The Veteran was prescribed Flexeril 10 mg by mouth 3 times a day.

In January 2009, a history of hepatitis C virus (HCV) infection and intravenous drug abuse was noted.  An ultrasound taken in January 2008 was reviewed and showed a "fatty liver but no mass lesions."  The Veteran had completed "week 28 of peg-interferon and ribavirin.  His viral load at week 12 was 4,840 and 708 at week 24.  Will stop treatment."  The assessment included HCV infection.

On an August 2009 "Risk Factors For Hepatitis C Questionnaire," the Veteran stated that his risk factors for hepatitis C were intravenous drug use (heroin) in March 1972 in Thailand.  He also stated that he did not know whether he had had a blood transfusion although he had had surgery.  He denied all other hepatitis C risk factors.

On an October 2009 "Risk Factors For Hepatitis C Questionnaire," the Veteran stated that his risk factors for hepatitis C were a blood transfusion in 1982 "because of broken jaw."  He denied all other hepatitis C risk factors, including intravenous drug use.

The Veteran testified at his February 2013 Board hearing that he first became sick with symptoms of hepatitis C several months after his discharge from active service.  See Board hearing transcript dated February 14, 2013, at pp. 12.  He also testified that he was treated for a left leg disorder while on active service in 1971.  Id., at pp. 12-13.  The Veteran also testified that he incurred hepatitis C as a result of air gun injections during service.  Id., at pp. 21.  

Considering the claim for hepatitis C, the Board notes that the evidence which was of record in March 1973 did not indicate that the Veteran contracted hepatitis C during service.  The newly received evidence consist of the Veteran's lay statements suggesting his in-service exposure to a risk factor for hepatitis C, namely air gun inoculation, which he believes to be the origin of this condition.  Thus, in presuming its credibility, this lay evidence submitted since March 1973 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it tends to relate to an unestablished fact of an in-service risk factor and thus raises a reasonable possibility of substantiating the claim of service connection for hepatitis C.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for hepatitis C is reopened.

Concerning the claim for a left leg disorder, the Board notes that the evidence which was of record in September 1979 reflects that a left leg condition was not shown by the evidence of record.  The evidence received into the record since the September 1979 rating decision is both new and material, consisting of a September 2007 VA outpatient treatment record indicating a history of left hip pain since the Veteran was age 19, and a diagnostic impression of left hip degenerative joint disease.  The evidence submitted relates to the unestablished fact of whether the Veteran currently suffers from a left leg disorder and tends to suggest an onset of symptoms since service.  Thus, in presuming its credibility, such new evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  For these reasons, the claim for service connection for a left leg disorder is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for hepatitis C is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a left leg disorder is reopened; to this extent only, the appeal is granted.


REMAND

With respect to the Veteran's allegation of CUE, the Board notes that the Agency of Original Jurisdiction (AOJ) has not yet formally adjudicated this matter.  A review of the claims file shows that, in a rating decision dated on August 16, 1972, the RO denied a claim of service connection for hallux valgus with bilateral bunions.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105.  The Veteran also did not submit any statements relevant to this claim within 1 year of the August 1972 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  As noted elsewhere, the Veteran's attorney filed a CUE motion with respect to the August 1972 rating decision in March 2012.  

After the Veteran's attorney filed the CUE motion in March 2012, the RO addressed this matter briefly in a November 2012 Supplemental Statement of the Case (SSOC) in a single sentence as part of the discussion of the Veteran's request to reopen a previously denied service connection claim for hallux valgus with bilateral bunions as pes planus: "There was no clear and unmistakable error made in the rating decisions [sic] of August 16, 1972, that denied service connection for hallux valgus with bunion, bilateral." There was no further discussion or analysis of the Veteran's CUE matter in the November 2012 SSOC.  The November 2012 SSOC also provided the Veteran and his attorney with notice of 38 CFR 3.105(a) and included boilerplate language defining CUE.  The RO otherwise has not addressed the CUE claim in any rating decision currently of record, including in the Veteran's Virtual VA paperless claims file or in his VBMS paperless claims file (which contains no documents in the Veteran's eFolder).  The Veteran's attorney subsequently raised the issue of whether the August 1972 rating decision constituted CUE at the February 2013 Board hearing.

The Board notes in this regard that, under 38 C.F.R. § 19.31, an SSOC cannot be used "to announce decisions by the [AOJ] on issues not previously addressed in the Statement of the Case."  See 38 C.F.R. § 19.31(a) (2013).  The RO has not previously addressed the issue of whether an August 16, 1972, rating decision, which denied a service connection claim for hallux valgus with bilateral bunions, was the product of CUE in a Statement of the Case (SOC).  The Board has no discretion under § 19.31(a) to take jurisdiction over the CUE claim absent an initial adjudication by the RO.  Id.  Also, since the CUE matter is separate and distinct from the claim based on finality, the AOJ is required to formally adjudicate the CUE matter in the first instance in accordance with § 19.9.  See 38 C.F.R. § 19.9 (2013).  While the AOJ attempted to do that in this case by announcing the denial of the CUE matter in the November 2012 SSOC, it did so in violation of § 19.31.  See 38 C.F.R. § 19.31.  In doing so, this action by the AOJ created a procedural defect that must remedied in order to avoid any prejudice to the Veteran and to preserve the Veteran's right to due process (i.e., a formal rating decision and notice of that decision and of the Veteran's appellate rights (for purposes of initiating and completing appeal concerning  the CUE matter)).  Having reviewed the record evidence, and especially in light of 38 C.F.R. §§ 19.9 and 19.31(a), the Board finds that, on remand, the AOJ should conduct an initial adjudication of the Veteran's allegation of CUE in an August 1972 rating decision and issue any rating decision on this claim to the Veteran and his attorney.

The Board next notes that adjudication of the issue of whether an August 16, 1972, rating decision, which denied a service connection claim for hallux valgus with bilateral bunions, was the product of CUE, likely will impact adjudication of the issue of whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for hallux valgus with bilateral bunions and pes planus.  For example, if the AOJ finds, on remand, that there was CUE in the August 1972 rating decision, then the issue of entitlement to service connection for hallux valgus with bilateral bunions and pes planus will be adjudicated de novo and not on the basis of new and material evidence.  Thus, the Board finds that the Veteran's CUE claim in the August 1972 rating decision and his request to reopen the previously denied service connection claim for hallux valgus with bilateral bunions and pes planus are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board also finds that, because these issues are inextricably intertwined, adjudication of the Veteran's request to reopen the previously denied service connection claim for hallux valgus with bilateral bunions and pes planus must be deferred pending adjudication of his claim of CUE in the August 1972 rating decision.

The Board next notes that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.  A review of the VA outpatient treatment records in the Veteran's claims file and in his Virtual VA paperless claims file shows current complaints of and treatment for hepatitis C, degenerative joint disease of the left hip, chronic degenerative joint disease of the lumbar spine, and an enlarged testicle.  Given the foregoing, and because the Board has reopened the previously denied service connection claim for hepatitis C and a left leg disorder, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his hepatitis C, left hip disorder, low back disorder, and epididymitis.  Id.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether an August 16, 1972, rating decision, which denied a claim of service connection for hallux valgus with bilateral bunions, was the product of clear and unmistakable error (CUE).  A copy of any rating decision adjudicating this CUE claim should be issued to the Veteran and his attorney and included in the Veteran's claims file.  This issue should be returned to the Board only if the Veteran initiates and perfects a timely appeal of this issue.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for hepatitis C, a left hip disorder, a low back disorder, and for epididymitis since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hepatitis C.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible, to include all of his risk factors for hepatitis C.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to address the following question:  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's air gun inoculations in service contributed in any way to his contracting hepatitis C?  A complete rationale must be provided for any opinions expressed.  

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his left hip and low back conditions.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to address the following questions:  (1) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any a low back condition, including degenerative joint disease, that the Veteran now has, originated during or is otherwise related to any injury or incident of service?  (2) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any a left hip condition, to include degenerative joint disease, that the Veteran now has, originated during or is otherwise related to any injury or incident of service.  A complete rationale must be provided for any opinions expressed.  

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his epididymitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that epididymitis, if diagnosed, is related to active service or any incident of service?  A complete rationale must be provided for any opinions expressed.  

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


